Title: To John Adams from François Adriaan Van der Kemp, 24 January 1817
From: Van der Kemp, François Adriaan
To: Adams, John




Dear and respected Sir!
Oldenbarneveld. 24 Jan. 1817.


Although I continue to be an invalide by a relapse Since three weeks—I will endeavour to amuse myself—while I have once more a prospect of recovering Soon—in perusing again and answering your affectionate lines of the 27 of Dec. last. you will not deem it a triffle for a man—who know not Sickness as by name, to be confined to his chair—during three months—often under torturing pains—But—it must be So—and I try to Submit—my clipp’d wings, I hope Shall receive a new growth with the approaching Spring—while I hope and pray, that with this new year a new Store of bliss and happiness Shall have been opened for you—your Lady—and familÿ.
I acknowledge you as my Superior in writing Greek—but I did not think it was quite So bad—nearly So as Sam. Eliot pronounced my English idiom—and yet I must continue, to express my Self in the latter, and will not, laugh were you can, write greek in barbarous Characters. Do you not Suppose Sir! that I might have been vexed, when, mentioning in your Letter—arma virumque cano—you had added Virg: and how then could I have dared, could I have thought on—in using two Scraps of Anacreon (fragm. xi & xix) to add the name of the inimitable bard? That it escaped you—nevertheless—is not more Strange, than that John Le Clercq or Salmasuis—complained in one of their Letters to a friend—"I can not guess—what you mean with your Plut. in Gal. to which he had red.
There is not one line in your Letter to which I give Such unconditional assent, as that in which you so feelingly assert with Paul—that if it was not for the hope on a future State of existence, we were miserable indeed—Often, My Dear Sir! Should I in my checqured life have been prompted, to have freed my Self from its burthen, had it not been from a full conviction—of an here-after—and this consolatory hope—its certainty we are indebted for to the religion of Jezus. What matters it, if his heavenly doctrine has been adulterated—grain does not loose its feeding powers—although a wafer may have been poisoned—once—if not here—it Shall appear that his doctrine was plain and Simple—and the good—the wel-intentioned—not the zealot—Shall reap the fruits of his exertions.
Has Norton Seen Basanistes? if not—and he ask for it—permit him or anÿ other its perusal—but it must be returned to you—as Some N. Yorkers are longing to See it—their appetite, which I Shall feed in the mean time, Shall become keener—by delaÿ. He too ought to See the Sketch—this I Shall Send him; if I can find time—and am mor at ease, to bestow on it a few more touches.
Was I Some what nearer to Mount-Wollaston—I might request from time to time a Supplÿ of modern dainties in French or English—Now I must live on cramben coctam et recoctam—and yet those ancients are delightful companions—Ovid took a Seat in my easy chair and made lately place for Seneca—who pleases me far better than for 30 years—it maÿ be—I did not before pay him that attention, which he deserved.
When Satiated, I take hold of Bahrd’s neuaster Offerbarung en Gottes, a work—or to Say more correctly—a free translation of N.T. in manÿ respects recommendable—although the author was a learned villain—Reading last week Herder’s geist of Orientalische Poësy—I met with an explanation, which made me recollect J. Q. A. masterly lectures. I presume, if he did not See it—the passage may meet his approbation Vol. ii Lect. xxxiii Pag. 310/311
"Listen to that magnificant panegyric on Reuben, my first born, my might—the beginning of my Strenght, the excellency of dignity, and the excellency of power, then mark the blasting Sentence upon all this Superiorty unstable as water, thou Shalt not excel" &c
Herder reads
"Reuben—my first born
Thou—the strenght of my youth—the beginning of my power—
Your precedence in dignity, your right of precedence in power
passes as the haughty wave before you.” Harder iii. p. 271
When the Paralelismus is more complete—
He published a work on the Ancient documents of human kind—which I have not Seen—but—if it is equal to his didactic work on Hebra poesy—it must contain valuable materials.
Now one Single question—and you may not decline an answer—if you have consider’d the Subject worthy your attention—Have you examined—and what is your opinion of the constitution of the Kingdom of the United Netherland? Would you have believed, that I was lured—to discuss this topic—after having bid farewel to a Countrÿ—to which I never wish to return—except could I defray the expences—for a Short visit, to bid a last farewel—to them yet dear to me.
I beg another favour—you can, no doubt, bestow it. My Plinius wants an Index—will you give me the place—where he mentions the Zeti—being hexagonal or octagonal voluptuous buildings among the Romans.
And now it is more than time to abuse no longer of your indulgence, and assure you—that I am as all ways / Dear and respected Sir! / Your affectionate and obliged / frend!

Fr. Adr. vanderkemp.


PS Do you possess De LaVerne’s Inquiries into the true theorÿ of war—Paris Cordier & Legras 1805? What is its worth?

